DETAILED ACTION
Applicants’ filing of September 7, 2021, in response to the action mailed March 9, 2021, is acknowledged.  It is acknowledged that no claims have been canceled, amended, or added. The claim set of November 13, 2020, claims 1, 5, 7-8, 10-13, and 39-40, is pending.  These claims were examined in the office action of March 9, 2021.
The elected invention is directed to a method of treating a human subject with symptoms of a stroke by inducing blood clot lysis with minimal associated hemorrhagic side effects, the method comprising 
(a) identifying a human subject who potentially had a stroke by observing one or more symptoms of a stroke without determining the cause of the stroke; and
(b) administering to the human subject a bolus of a first composition comprising less than 5 mg of a human tissue plasminogen activator (tPA) followed by an intravenous infusion of a second composition comprising a  human pro-urokinase-derived mutant (mpro-UK) infused over 60 to 90 minutes at a rate of 60 to 120 mg/hour;
wherein a clot lysis is achieved with less than about 30% fibrinogen degradation in the human’s blood and wherein
(ii) clot lysis is indicated as having been achieved by a Thrombolysis In Myocardial Infarction (TIMI) score of 2 or higher (claim 4).
(ii) clot lysis is indicated as having been achieved by a lysis of about 50% of the mass of at least one clot in the subject achieved within 75 minutes (claim 5).
(ii) the prourokinase mutant (mpro-UK) comprises a Lys300->His substitution in human pro-urokinase (claim 1).
(ii) the second composition is administered as an intravenous infusion at a rate of 60-90 mg/hour of the mpro-UK for 60-90 minutes (claim 10).
(ii) administration of the second composition begins within five minutes after the administration of the first composition (claim 12).
(ii) further comprising administering to the subject a third composition comprising a bolus of C1 -inhibitor (prior claim 14)1.  
(a) the third composition is administered to the subject before the administration of the second composition (prior claims 15-16);
(b) the third composition is administered in an amount sufficient to establish a concentration of C1-inhibitor that is about 500-750 μg/ml in the subject's blood (prior claim 17).
(b) the third composition comprises a bolus of 500-1500 mg of C1-inhibitor (prior claim 18).
(b) the first composition and the second composition together lyse the blood clots in the presence of the Cl-inhibitor with less than 30% fibrinogen degradation when compared to monotherapy by either tPA or pro-urokinase alone (prior claim 19).

Claims 39-40 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.    Claims 1, 5, 7-8, and 10-13 are herein considered. 
Effective Filing Date
The US effective filing date granted for the instant claims is November 3, 2015, the filing date of PCT/US2015/058878, which disclosed the recited subject matter.  It is noted that US 62/074374 does not disclose “administering to the subject a bolus of a first composition comprising 1mg to less than 5 mg of tissue plasminogen activator (tPA)” or “pro-urokinase mutant (mpro-UK) infused over 60 to 90 minutes at a rate of 60 to 120 mg/hour” as recited in claim 1.  In this regard, in applicants’ filing of June 28, 2019 remarks it is stated that they accept the Office's prior conclusion that the effective filing date for the present application is not the filing date of US 62/074374.
AIA -First Inventor to File Status
Based on the US effective filing date of November 3, 2015, the present application is being examined under the AIA , first to file provisions.	
Claim Rejections - 35 USC § 112- (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Rejection of claims 1, 5, 7-8, and 10-13 under 35 U.S.C. 112(b), because the phrases ‘pro-urokinase mutant” and ‘mproUK’ in claims 1, 5, and 10 – 11 render the claims indefinite, is withdrawn for the following reasons.   In their filing of September 7, 2021 (p7 of 24) applicants state the following.
Claim 1 covers the use of a human pro-urokinase mutant that has a single (not multiple, as the Examiner alleges) amino acid substitution of histidine for lysine at a specific amino acid position 300 (Lys300-His) of human pro-urokinase, which as defined in claim 1 has a specific amino acid sequence of SEQ ID NO: 1. As anyone of skill in this field would understand, this claim language covers one specific protein having the amino acid sequence of SEQ ID NO: 1, with one point mutation at exactly one location, which is precisely defined by the phrase "a substitution of histidine for lysine at amino acid position 300 (Lys300 -> His)." 	(Examiner’s emphasis)

Based thereon, the claims are limited to treatment using the variant of SEQ ID NO: 1 consisting of the Lys300His substitution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(AIA ) which forM5 the basis for all obviousness rejections set forth in this Office action:
 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1, 7 – 8, and 10 – 13 under 35 U.S.C. 103(a) as being unpatentable over Collen et al, 1987 in view of Robinson et al, 2005 and Liu et al, 2002 is withdrawn.  Applicants’ arguments in their filing of September 7, 2021 (p9-20) are found to be persuasive.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement and Written Description
As explained above, under 35 USC 112b, the claims are limited to treatment using the variant of SEQ ID NO: 1 consisting of the Lys300His substitution.  Based thereon, the rejections under 35 USC first paragraph are withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Cancel Claims 39 and 40.
Authorization for this examiner’s amendment was given by Peter Fasse on November 3, 2021.
Allowable Subject Matter
Claims 1, 5, 7-8, and 10-13 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1, 5, 7-8, and 10-13, are limited to a method of treating a human subject with symptoms of a stroke, the method comprising: 
(a) identifying a human subject who potentially had a stroke by observing a sudden onset of one-sided paralysis without determining the cause of the stroke; and 
(b) administering to the human subject a bolus of a first composition comprising 1 mg to less than 5 mg of tissue plasminogen activator (tPA) followed by an intravenous infusion of a second composition comprising a human pro-urokinase mutant (mproUK) infused over 60 to 90 minutes at a rate of 60 to 120 mg/hour, 
wherein the human pro-urokinase mutant consists of the substitution of histidine for lysine at amino acid position 300 (Lys300 -> His) of human pro-urokinase (SEO ID NO: 1) 
wherein clot lysis is achieved in the human subject with less than about 30 percent fibrinogen degradation in the human subject's blood.  
The utility of said method, as a means for treating stroke, is credible based on the following.   The combination of Collen et al, 1987 and Liu et al, 2002 do not point to injection of 3mg of tPA followed by infusion of the M5 variant over 60 – 90mins at a rate of 60 – 120mg/hr, as recited in the instant claims, with particularity.  Nonetheless, the combination of Collen and Liu provides an expectation of success that injection of 3mg tPA followed by infusion of the M5 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
    

    
        1 Claim 1, in using “comprising” language (line 3), encompasses methods using additional steps to those recited in (a) and (b).  The specification herein and prior claim 14 disclose the additional step of administering C1 inhibitor, as per the elected invention.  It is noted that any future amendment to explicitly exclude administration of C1 inhibitor will be deemed non-responsive, as not encompassing the elected invention.